460 F.2d 1270
UNITED STATES of America, Plaintiff-Appellee,v.Elmer George HAMILTON, Defendant-Appellant.
No. 71-2998.
United States Court of Appeals,Ninth Circuit.
June 1, 1972.

Stanley R. Byrd, of Clinton, Moats, Andersen & Fleck, Seattle, Wash., for defendant-appellant.
Stan Pitkin, U. S. Atty., Bruce Carter, William H. Rubidge, Asst. U. S. Attys., Seattle, Wash., for plaintiff-appellee.
Before CHAMBERS, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Hamilton appeals from his conviction for violations of 18 U.S.C. Sec. 2314 (interstate transportation of forged checks).


2
He contends that he was illegally delivered into state custody by Canadian border officials and that his "abduction" deprived the district court of jurisdiction of his person.  Assuming, arguendo, that he was thus illegally taken into custody, that fact does not impair jurisdiction to try him for the offense of which he was convicted.  (Frisbie v. Collins (1952) 342 U.S. 519, 72 S.Ct. 509, 96 L.Ed. 541; United States v. Zammiello (9th Cir. 1970) 432 F.2d 72; Stevenson v. United States (9th Cir. 1967) 381 F.2d 142.)


3
Hamilton next argues that a 23-day delay between his arrest and his arraignment deprived him of his constitutional guaranty of a speedy trial.  He was tried promptly after his arraignment.  Hamilton failed to establish that he suffered prejudice caused by the delay.  The difficulties he recites were attributable to his being properly transported from North Dakota to Washington to stand trial and not to the time elapsing between his arrest and arraignment.


4
Hamilton's attack on the composition of the jury lacks merit.  He offered neither pleading nor proof of any arbitrary or systematic exclusion of minorities from the jury.


5
His final claim that the taking of his handwritten exemplars violated the Fifth Amendment is foreclosed by Gilbert v. California (1967) 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178.


6
The judgment is affirmed.